                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 FRANK IMHAUSEN,                                  )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )            No.:   1:18-cv-241-HSM-CHS
                                                  )
 STATE OF TENNESSEE,                              )
                                                  )
        Defendants.                               )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s civil rights action brought under 42 U.S.C. § 1983 by Frank

Imhausen (“Plaintiff”). Upon initial screening of Plaintiff’s complaint, the Court dismissed the

State of Tennessee as a defendant under the Eleventh Amendment and further determined that

Plaintiff’s conclusory allegations were inadequate to state a plausible Eighth Amendment claim

[Doc. 5 at 4–5]. Nevertheless, the Court granted Plaintiff an opportunity to cure these deficiencies

and ordered him to file, within fourteen days of entry of the Court’s order, an amended complaint

setting forth precisely how his constitutional rights were violated and the specific individual(s)

who deprived him of those rights under color of state law [Id. at 5–6]. Plaintiff was forewarned

that the failure to timely comply with the order would result in the dismissal of his original

complaint for failure to state a claim and/or dismissal of this action for failure to prosecute and

failure to comply with Court orders [Id. at 6].

       The order was entered on January 14, 2019, and the record reflects that a copy was mailed

to Plaintiff at his listed address at the Northeast Correctional Complex [Doc. 5]. On February 6,

2019, nine days beyond the deadline set in the Court’s order, Plaintiff filed an “amended
complaint” consisting solely of a one-paragraph handwritten letter stating that he “would like to

receive $500,000.00 for my pain in suffering” [Doc. 6].

       In addition to being untimely, Plaintiff’s amendment fails to cure the deficiencies identified

in the Court’s initial screening order. As in the original complaint, Plaintiff’s amended complaint

still fails to identify the staff member who assaulted him or any other person who may have been

involved and fails to include either the date of the alleged incident or the specific place in the

facility where the incident occurred. And he still has not named any properly suable defendant.

In short, Plaintiff’s “naked assertions” remain wholly devoid of “further factual enhancement” and

are insufficient to satisfy the facial plausibility standard at the screening stage. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

       Because Plaintiff’s amended complaint fails to cure the deficiencies in the original

complaint as identified by the Court, this case will be DISMISSED with prejudice pursuant to

28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim upon which relief may

be granted.

       In accordance with 28 U.S.C. § 1915(a)(3) and Rule 24 of the Federal Rules of Appellate

Procedure, the Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. Therefore, any application by Petitioner for leave to proceed

in forma pauperis on appeal will be DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                                          /s/ Harry S. Mattice, Jr._____
                                                          HARRY S. MATTICE, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
